Citation Nr: 0811696	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-11 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California



THE ISSUE

Entitlement to a compensable evaluation for the service-
connected residuals of left eye chorioretinitis.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Peters, Legal Intern




INTRODUCTION

The veteran had active military service from April 1951 until 
he was honorably discharged in January 1953.  During his 
military service, the veteran served in the Korean Conflict, 
earning a Korean Service Medal with one Bronze Star and a 
Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the a rating decision of the RO.  

The appeal is being remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.  



REMAND

The veteran, while in service, was injured when a hand 
grenade blew up, injuring his left eye with fragments.  The 
veteran stated that he had surgery on his left eye and 
regained sight two months thereafter.  However, the veteran 
also states that he has had blurriness, cloudiness and glares 
in his field of vision ever since.  

On November 22, 2004, the veteran filed his claim for 
increase.  The service-connected residuals of left eye 
chorioretinitis is rated under Diagnostic Code 6006.  See 38 
C.F.R. § 4.84a.  

The Diagnostic Code states that disabilities are rated from 
10 to 100 percent under the criteria for impairment of visual 
acuity or field loss, pain, rest-requirements or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology, with 10 percent being 
the minimum rating during active pathology, applying only to 
the specific codes.  38 C.F.R. § 4.84a, Diagnostic Code 6006 
(2007).  

The veteran was given a VA examination on his eyes in 
December 2004.  The VA examiner stated that he gave the 
veteran a visual acuity test with his old glasses, which 
resulted in his right eye being 20/30-1 and his left eye 
being 20/50+1.  

On examination, the veteran was also diagnosed with 
pseudophakia, mild capsular clouding, nasal pterygium and a 
yellow deposit (possibly a drusen) in his left eye.  

The doctor noted a cataract in the veteran's right eye, and 
the veteran had cataract surgery in July 2004 on his left 
eye.  

Further, the examination showed that a visual field test was 
done.  The veteran's right eye showed superior constriction 
of 20 degree, "probably related to the dermatochalasis of 
the right lid."  The left eye showed a "generalized 
constriction to 20 degrees."  The VA doctor also noted that 
the veteran was scheduled to have laser surgery on the cloudy 
capsule.  

Also in the record are private medical records from the 
veteran's private doctor.  In June 2005, Dr. C. did a visual 
acuity test on the veteran and rated him as 20/40 in his 
right eye and 20/30-1 in his left eye.  However, the doctor 
did note that the veteran had experienced "floaters in his 
left eye for many years."  

Lay statements from the veteran and his daughter are also of 
record.  Both confirm that the veteran had complained of 
shadows, glares, lines, blurriness and cloudiness since his 
injury.  The veteran reported having a hard time driving 
because of the floating objects in his vision, as it looks 
like things are coming at him.  

The Board finds that the evidence suggests that the veteran 
has field loss in the left eye, although this is unclear if 
this is due to his service-connected left eye disability.  
Furthermore, there are multiple diagnoses of the veteran's 
left eye, but the etiology of each is not explained in the VA 
examiner's report as it relates to the veteran's service-
connected residuals for left eye chorioretinitis.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to the increased rating claim on appeal, 
such as treatment for hearing problems 
since the most recent evidence dated in 
April 2005.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the AOJ should obtain and 
associate with the file all records that 
are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran and 
his representative of this and request 
them to provide a copy of the outstanding 
medical records if possible.  

2.  The veteran should be afforded a VA 
eye examination, with an appropriate 
examiner, to determine the current extent 
of his service-connected residuals of 
left eye chorioretinitis.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  It is 
essential that such testing encompass 
both visual acuity testing and field 
vision testing and that the results of 
all such testing, particularly the field 
testing graphics, should be interpreted 
in detail by the examiner.  Such results 
should also be discussed in the context 
of the service-connected residuals of 
left eye chorioretinitis.  The examiner 
also should determine whether the veteran 
suffers from other related eye changes 
due to the service-connected disability.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  

4.  After completion of the above 
development, the veteran's claim for a 
compensable evaluation for the service-
connected residuals of left eye 
chorioretinitis should be readjudicated 
in light of all the evidence of record.  

If the determination remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


